Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments, see Applicant Arguments/Remarks Made in an Amendment, filed July 8, 2021, with respect to the rejections of claims 1 and 21 under 35 U.S.C. § 102(a)(2) the rejection of claim 7 under 35 U.S.C. § 103 have been fully considered.  New claim 28 has been fully considered.  Examiner acknowledges cancellation of claim 5 and claims 14-20.  Examiner acknowledges withdrawal of claim 12.  Upon further consideration, a new grounds of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. [US PG PUB 20190057867] (hereinafter Smith).

Regarding claim 7, Smith teaches, a semiconductor device structure (400, Fig. 4A, Para. 40), comprising:
a fin structure (Para. 41) formed over a substrate (wherein the structure is formed over a base substrate, Para. 4-6 and Para. 74), wherein the fin structure comprises a plurality of nanowires stacked along a first direction (421, Fig. 4A/C, Para. 43); 
a gate structure (comprising 420/460, Fig. 4A, Para. 40/42) formed over the fin structure, wherein a first portion of the gate structure (460, Fig. 4A, Para. 40) extends between the plurality of nanowires; 
a source/drain (S/D) structure (431, Fig. 4A, Para. 40) formed adjacent to the gate structure (Fig. 4A, Para. 40); and 


Regarding claim 8, Smith teaches, the semiconductor device structure as claimed in claim 7, 
wherein a thickness of the first portion of the gate structure (460, Fig. 4A, Para. 40) between the plurality of nanowires (421, Fig. 4A/C, Para. 43) is substantially the same as a thickness of the second portion of the gate structure (420, Fig. 4A, Para. 42)

Regarding claim 9, Smith teaches, the semiconductor device structure as claimed in claim 7, further comprising:
an inner spacer (429, Fig. 4A, Para. 40) formed between the second portion of the gate structure (420, Fig. 4A, Para. 42) and the S/D structure (431, Fig. 4A, Para. 40), wherein the inner spacer is covered by the dummy channel layer (427, Fig. 4A, Para. 42).

Regarding claim 13, Smith teaches, the semiconductor device structure as claimed in claim 7,
wherein a length of the dummy channel layer (427, Fig. 4A, Para. 42) is substantially the same as a channel length (wherein 427 extends the same length as channel and nanowires 421, Fig. 4A/C, Para. 43) of the semiconductor device structure.

Allowable Subject Matter

Claims 10-11 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding independent Claim 10, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “a gate spacer formed over a sidewall of the gate structure, wherein the inner spacer and the gate spacer are separated by a first portion of the dummy channel layer,” in combination with the rest of claim limitations as claimed and defined by the Applicant.  

Regarding independent Claim 11, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein a second portion of the dummy channel layer is directly above the second portion of the gate structure, and a height of the first portion of the dummy channel layer is different from a height of the second portion of the dummy channel layer,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding independent Claim 28, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “a contact etch stop layer (CESL) formed adjacent to and in direct contact with the dummy channel layer,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 1-4, 6, and 21-27 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent Claim 1, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “a fin structure formed over a substrate; a hard mask layer formed over the fin structure; a gate structure formed surrounding the hard mask layer and the fin structure, and a portion of the gate structure is interposed between the fin structure and the hard mask layer; a source/drain (S/D) structure formed adjacent to the gate structure; and an inner spacer formed between the gate structure and the S/D structure, wherein the inner spacer is formed along a sidewall of the portion of the gate structure,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 2-4 and 6 inherit the allowable subject matter of claim 1 and are similarly allowable.

Regarding independent Claim 21, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “a hard mask layer formed over a topmost nanowires of the fin structure; a gate structure surrounding the nanowires and the hard mask layer; and a gate spacer layer formed adjacent to the gate structure, wherein the gate spacer layer is formed on and in direct contact with the hard mask layer, wherein a height of a first portion of the hard mask layer directly below the gate spacer layer is greater than a height of a second portion of the hard mask layer directly below the gate structure,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 22-27 inherit the allowable subject matter of claim 21 and are similarly allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional prior art cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Chang et al.		[US PG PUB 20110031473]
Vinet et al.		[US PG PUB 20130302955]
Yang et al.		[US PG PUB 20150090958]
Ching et al.		[US PG PUB 20200058556]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819